DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 are pending.  Claims 1-6 are the subject of this NON-FINAL Office Action.  Claims 7-8 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-6) without traverse in the reply filed on 11/24/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, it is not clear what overlaps with what, and in which direction.  Claim 1 states “a second shaping step of shaping a second portion of the three-dimensional shaped article having an overlapping portion overlapping with the first portion, and a non-overlapping portion that does not overlap with the first portion, that forms a space between the same and the first portion, and that is in contact with the overlapping portion at one end.”  First, “that forms a space between the same and the first portion” is confusing because it is not clear what is referred to by “the same.”  Thus, one cannot determine where the “space” is located.
Furthermore, it is not clear the dimension(s) of the “space” because the claims fail to state in which direction(s) the space is formed.  Thus, one must guess as not only where the space is, but what are its metes and bounds.

Second, it is not clear what overlaps with what.  Claim 1, clause three (“a second shaping step . . .) states “a second portion of the three-dimensional shaped article having an overlapping portion overlapping with the first portion,” yet states “and that is in contact with the overlapping portion at one end.”  In other words, it is not clear what is “is in contact with the overlapping portion,” or which “one end.”  Three possible interpretations exist: “overlapping portion” “is in contact with the overlapping portion at one end”; or “second portion” “is in contact with the overlapping portion at one end”; or “non-overlapping portion” “is in contact with the overlapping portion at one end.”  The first option means the “overlapping portion” is in contact with itself; the second means the any area of the “second portion” (including “overlapping portion” plus “non-overlapping portion”) is in contact with “overlapping portion”; and the third option means that the “overlapping portion” contacts the “non-overlapping portion,” which it must already by being part of the “second portion.”  Thus, these three interpretations yield different, and sometimes confusing, metes and bounds.
In sum, the Office would be required to speculate as to the metes and bounds of the claimed subject matter in order to apply prior art.


Allowable Subject Matter
	The following subject matter from the specification is allowable:
1. A method for producing a three-dimensional shaped article, comprising:
	a first shaping step of shaping a first layer of the three-dimensional shaped article by extruding a shaping material to a stage; and
	a second shaping step of shaping a second layer of the three-dimensional shaped article having (i) an overlapping portion overlapping with the first layer, and (ii) a non-overlapping portion that does not overlap with the first layer, (iii) that forms a space between the [?] and the first layer, and (iv) that is in contact with the overlapping portion at one end, wherein
	in the second shaping step, the overlapping portion is shaped by extruding the shaping material onto the first layer, and thereafter, the non-overlapping portion is shaped by extruding the shaping material so as to be in contact with the overlapping portion;
	a cutting step of cutting at least the non-overlapping portion after the second shaping step, the cutting step is performed after the second layer is cured and shrunk, and in the second shaping step, the non-overlapping portion is shaped to a size configured to ensure a predetermined cutting allowance for cutting the non-overlapping portion in consideration of a shrinkage ratio of the shaping material to be used for shaping the three-dimensional shaped article.

The prior art fails to teach or suggests extruding materials with the claimed overlapping and non-overlapping regions, then cutting non-overlapping regions
extruded material layers after curing in order to improve the shaping accuracy by accounting for shrinkage in the extruded layers (Spec., paras. 0003-0006, 0045, 0053, 0056, 0059, 0061, 0080).  The closest prior art teaches to extrude material layers larger then the previous layer 

Prior Art
The following prior art is pertinent to extruded material layers with overlapping and non-overlapping areas: US 20170326802; US 10254499; DE102017221664A1; US 20190277475; US 20200147876; US 20170021565; US 20180237627.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743